EX 10.16.66+
CERTAIN IDENTIFIED INFORMATION HAS BEEN OMITTED FROM THIS EXHIBIT BECAUSE IT IS
NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF
PUBLICLY DISCLOSED. [*****] INDICATES THAT INFORMATION HAS BEEN OMITTED.


[*****] LICENSE SUPPLEMENT
 
1.    Parties
Customer Name: Telenav, Inc.
Registered Address: 4655 Great America Parkway, Suite 300, Santa Clara, CA 95054
(“Customer”)
Customer business contact: [*****]
Customer technical contact: [*****]
 
HERE North America, LLC, 425 W. Randolph Street, Chicago, IL 60606-1530, U.S.A.
Attention: Legal Department. Phone: +1-312-894-7000 (“HERE”)
 
2.    HERE Reference
Quote-[*****]
 
3.    Introduction
This Supplement (the “Supplement”) is governed by and incorporates the General
Terms and Conditions executed contemporaneously herewith between the parties
(collectively herein the “GLA”). The Parties enter into this License Supplement
to agree on: 1) territory for which HERE licenses the Licensed Materials to
Customer; 2) the identification of such Licensed Materials; 3) applications for
use of which such Licensed Materials are authorized; and 4) fees payable by
Customer to HERE. In case and to the extent of a conflict between the Supplement
and the GLA, this Supplement prevails.
 
4.    Effective Date
 
 
5.    Term
This Supplement shall be perpetual in nature provided however, that it shall
terminate in the event that Customer fails to cure a breach within [*****] days
of written notice thereof.
 
6.    Addition/Replacement
 
 
7.    Licensed Materials
The following shall additionally be considered Licensed Materials under the GLA:


•    [*****];


as well as (a) all materials provided by HERE to Licensee in connection
therewith; (b) [*****].
all provided as further described at https://developer.here.com/documentation or
in additional documentation that HERE may provide from time to time.
 
8.    Permitted Use Cases, Applications and Restrictions (“Business Purpose”)
Customer may use the Licensed Materials solely to [*****].
Customer may use the Licensed Materials for [*****].
Commercial use of any other HERE Map Data is not included. Any commercial use of
HERE Map Data with any software that Customer develops will be quoted and
contracted separately. 
 
9.    Fees.
For access to and use of the Licensed Materials as set forth herein, Customer
shall pay to HERE:
•    [*****].
•    [*****]
Fees shall be payable as set forth in the Payment section.
 



[*****] Certain identified information denoted with an asterisk have been
omitted from this exhibit because it is not material and would likely cause
competitive harm to the Registrant if publicly disclosed.
TN_[*****]_031120    Page 1 of 3 _FINAL     CONFIDENTIAL

--------------------------------------------------------------------------------

EX 10.16.66+
CERTAIN IDENTIFIED INFORMATION HAS BEEN OMITTED FROM THIS EXHIBIT BECAUSE IT IS
NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF
PUBLICLY DISCLOSED. [*****] INDICATES THAT INFORMATION HAS BEEN OMITTED.


10.    Reporting
Without limiting any reporting or records obligation under the GLA, Customer’s
[*****]reporting shall [*****] the Licensed Materials [*****] as well as any
information sufficient to demonstrate the scope of use and distribution of the
Licensed Materials.
 
11.    Additional Terms
In view of[*****], the following terms shall apply notwithstanding any language
to the contrary:
The [*****] shall be treated as [*****] confidential information and made
available on an ‘as is’ basis without any representations or warranties of any
kind and are not subject to any Service Level Agreements or support obligations
of the GLA.
Under this Supplement, HERE shall offer only nominal ancillary support for the
[*****] itself and shall not provide support of any kind for Customer’s
permitted uses of the [*****]. In the event that as of [*****] completion of the
[*****] is no longer technically feasible, Customer shall be entitled, at its
sole option, to terminate this Supplement and obtain a full refund of the
[*****].
License, access and use of [*****] shall: a) be restricted to Customer’s
employees and subcontractors that “need to know” in connection with the Business
Purpose; b) be limited to the named Customer and Affiliates only; and c) not be
sublicensed, assigned or transferred except as set forth in the GLA..


Notwithstanding any language to the contrary, Customer shall be permitted to
create derivative works from the [*****] solely in connection with the Business
Purpose, which derivative works shall, solely to the extent of such differences
or modifications from the [*****]: (i) be considered Customer Confidential
Information that Customer shall be under no obligation to disclose or return to
HERE, and (ii) be solely owned by Customer, subject to HERE’s underlying
ownership of the [*****]. Customer shall be entitled to (i) inform its partners
and customers that its infotainment and navigation software product(s) have been
created using the HERE [*****]; and (ii) license derivative works on terms of
its own choosing (subject to the [*****] and reporting obligations hereunder).


Upon termination of this Supplement, upon HERE's written request, Customer shall
provide written certification that all copies of the [*****] have been returned
or destroyed subject to retention of normal backup files and other reasonable
record retention obligations. Any [*****] so retained shall remain subject to
the GLA confidentiality obligations.


Customer acknowledges: a) the value of the [*****], b) that a breach or
threatened breach of its obligations hereunder would result in irreparable harm
to Here, and c) that in seeking enforcement of its rights, HERE is entitled to
remedies at law as well as to injunctive or other equitable relief without the
need to post a bond.


The parties agree to work diligently towards the execution of a commercial
agreement for HERE Map Data as referenced in Section 8.
 



[*****] Certain identified information denoted with an asterisk have been
omitted from this exhibit because it is not material and would likely cause
competitive harm to the Registrant if publicly disclosed.
TN_[*****]_031120    Page 2 of 3 _FINAL     CONFIDENTIAL

--------------------------------------------------------------------------------

EX 10.16.66+
CERTAIN IDENTIFIED INFORMATION HAS BEEN OMITTED FROM THIS EXHIBIT BECAUSE IT IS
NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF
PUBLICLY DISCLOSED. [*****] INDICATES THAT INFORMATION HAS BEEN OMITTED.


12.    Payment
Following the Effective Date, HERE will invoice Customer as follows:
The initial payment of [*****] shall be invoiced on [*****] (“Initial Payment”);
and a second payment of [*****] shall be invoiced 5 business days after HERE,
based on an objective and reasonable belief, certifies completion of the work
defined in the separate [*****], which is scheduled for [*****] (“Second
Payment”).
All payments are due [*****] days from the invoice date in USD.
 

            
Agreed and accepted as of the Effective Date by each Party’s authorized
representatives:


Customer
Signature: /s/ Adeel Manzoor
Names: Adeel Manzoor
Titles: CFO
Date: March 13, 2020
 
HERE
Signature: /s/ Adil Musabji /s/ Simon Anolick
Name: Adil Musabji Simon Anolick
Title: Senior Patent Attorney Director Legal Counsel
Date: March 16, 2020 | 8:21 AN PDT March 16, 2020 | 8:54 AM PDT

 
* * *




[*****] Certain identified information denoted with an asterisk have been
omitted from this exhibit because it is not material and would likely cause
competitive harm to the Registrant if publicly disclosed.
TN_[*****]_031120    Page 3 of 3 _FINAL     CONFIDENTIAL